Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered January 30, 2007. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [b]). Contrary to the contention of defendant, his waiver of the right to appeal is valid (see People v Nichols, 32 AD3d 1316, 1317 [2006], lv denied 8 NY3d 848, reconsideration denied 8 NY3d 988 [2007]), and his challenge to Supreme Court’s suppression ruling is encompassed by that valid waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Conway, 43 AD3d 635 [2007], lv denied 9 NY3d 990 [2007]). In any event, we conclude that the court properly determined that defendant consented to the entry of the police into his home, and thus he was not subject to an illegal arrest (see People v Washington, 209 AD2d 817, 818-819 [1994], lv denied 85 NY2d 944 [1995]). The evidence at the suppression hearing established that defendant left the door open and did not object to the officer’s presence in his home (see id. at 819; see also People v Montana, 298 AD2d 934 [2002], lv denied 99 NY2d 561 [2002]). Present—Scudder, P.J., Smith, Centra, Peradotto and Pine, JJ.